Case: 14-15324     Date Filed: 11/24/2015   Page: 1 of 5


                                                           [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 14-15324
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket No. 2:14-cr-00010-SPC-CM-1


UNITED STATES OF AMERICA,
                                                              Plaintiff-Appellee,

                                    versus

ALFRED W. LENZ,


                                                             Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                               (November 24, 2015)

Before MARTIN, JORDAN, and ANDERSON, Circuit Judges.

PER CURIAM:

      Alfred W. Lenz appeals the district court’s decision to impose a total

sentence of 57 months after he pled guilty to three counts of wire fraud in violation
                Case: 14-15324       Date Filed: 11/24/2015      Page: 2 of 5


of 18 U.S.C. § 1343. Mr. Lenz challenges the district court’s decision not to

reduce his offense level for acceptance of responsibility pursuant to U.S.S.G. §

3E1.1, and its denial of his request for a variance. He also argues that his sentence

was substantively unreasonable. For the reasons which follow, we affirm.

                                               I

       We assume the parties are familiar with the background of this case. Thus,

we summarize the facts and proceedings only insofar as necessary to provide

context for our decision.

       A grand jury indicted Mr. Lenz on three counts of wire fraud. See 18 U.S.C.

§ 1343. After Mr. Lenz pled guilty, and prior to sentencing, a probation officer

prepared a presentence investigation report which stated that, from 2007 to 2010,

Mr. Lenz engaged in 87 fraudulent check transactions by depositing checks from

his employer into the account of a company he controlled.                       He used the

$2,380,465.11 gained from this illegal activity to buy a home in Michigan and

otherwise fund his lifestyle. 1

       At sentencing, the district court considered Mr. Lenz’s role as a father and

husband. It also took into account that Mr. Lenz was a decorated Army combat

veteran who suffered from health problems. It weighed those factors against how

Mr. Lenz had abused the trust of his employer and affected the lives of his

1
  The indictment included a forfeiture count for the Michigan home and the proceeds of the
fraud.
                                               2
              Case: 14-15324     Date Filed: 11/24/2015   Page: 3 of 5


coworkers, and sentenced him to 57 months of imprisonment, the low end of the

advisory sentencing range of 57 to 71 months. The district court also ordered the

forfeiture of $2,380,465.11— the proceeds of the fraud—and the Michigan home.

      In sentencing Mr. Lenz, the district court ruled that he did not merit an

acceptance of responsibility reduction under § 3 E1.1. It also denied Mr. Lenz’s

request for a variance.

                                         II

      Mr. Lenz argues that he accepted responsibility for his offenses and

therefore merited a reduction in his sentence. A district court’s evaluation of a

defendant’s assessment of responsibility under § 3E1.1 is entitled to great

deference, and we review it only for clear error. See United States v. Moriarty, 429

F.3d 1012, 1022 (11th Cir. 2005). A district court’s determination that a defendant

is not entitled to a § 3E1.1 adjustment therefore will not be set aside “unless the

facts in the record clearly establish that the defendant has accepted responsibility.”

Id. at 1022–23.

      The district court found that the amount of assets Mr. Lenz was willing to

surrender to the government —$290,000—paled in comparison to the amount he

had stolen. The district court emphasized that Mr. Lenz lacked sincerity, as he did

not do everything possible to make his victims whole. As the district court saw

things, Mr. Lenz used the $290,000 as a “bargaining chip” to keep his wife’s


                                          3
                Case: 14-15324    Date Filed: 11/24/2015   Page: 4 of 5


interest in their Michigan home, and that did not constitute good faith or amount to

an acceptance of responsibility for his wrongdoing. Although Mr. Lenz cooperated

with the authorities to some extent, the district court did not clearly err in denying

him an acceptance of responsibility adjustment. See United States v. Paslay, 971

F.2d 667, 675 (11th Cir. 1992).

      Mr. Lenz also argues that the district court erred in denying his request for a

downward variance, thereby rendering his total 57-month sentence substantively

unreasonable.     We review the “‘substantive reasonableness of the sentence

imposed under an abuse of discretion standard,’ based on the ‘totality of the

circumstances.’” United States v. Beckles, 565 F.3d 832, 845 (11th Cir. 2009)

(quoting United States v. Pugh, 515 F.3d 1179, 1190–91 (11th Cir. 2008)). We

will reverse only when “left with definite and firm conviction that the district court

committed clear error of judgment in weighing the factors in 18 U.S.C. § 3553(a)

by arriving at a sentence that lies outside the range of reasonable sentences dictated

by the facts of the case.” United States v. Flanders, 752 F.3d 1317, 1339 (11th Cir.

2014). As the party challenging the sentence, Mr. Lenz bears the burden to show

that the sentence is unreasonable in light of the record and the § 3553(a) factors.

See United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010).

      The district court did not abuse its discretion by failing to consider factors

that Mr. Lenz believed were due more significant weight, giving an improper or


                                          4
              Case: 14-15324   Date Filed: 11/24/2015   Page: 5 of 5


irrelevant factor significant weight, or committing a clear error of judgment in

balancing the proper factors. See United States v. Irey, 612 F.3d 1160, 1189 (11th

Cir. 2010). Instead, the court looked to the manner in which Mr. Lenz was trusted

by his company and how he “severely abused that trust” during a period that

spanned four years and involved 87 checks, seven wire transactions, and hundreds

of transfers. The total sentence, falling at the bottom of the advisory guidelines

range for a fraud scheme resulting in over $2 million in stolen funds, was

objectively reasonable.

                                       III

      We affirm the district court’s 57-month sentence for Mr. Lenz.

      AFFIRMED.




                                        5